In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0024V
                                        (not to be published)


    PAOSHOUA VUE,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: December 15, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; Hourly
                                                                Rates
                         Respondent.


Jessica Olins, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On January 8, 2020, Paoshoua Vue filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration after an influenza vaccination on October 26, 2018. (Petition at 1, 4). On
July 20, 2021, a decision was issued awarding compensation to Petitioner based on the
Respondent’s proffer. (ECF No. 32).


1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated October 5,
2021, (ECF No. 37), requesting a total award of $17,624.50 (representing $17,003.20 in
fees and $621.30 in costs). In accordance with General Order No. 9, Petitioner filed a
signed statement indicating that she incurred no out of pocket expenses. (ECF No. 37-
3). Respondent reacted to the Motion on October 8, 2021, indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case, and deferring resolution of the amount to be awarded to my discretion. (ECF No.
38). On October 11, 2021, Petitioner filed a reply requesting a full award of fees and costs.
(ECF No. 39).

       I have reviewed the billing records submitted with Petitioner’s requests, and find a
reduction in the amount of fees to be awarded appropriate, for the reason listed below.

                                        ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.
                                             2
                                          ATTORNEY FEES

       Petitioner requests I endorse the following rates for attorney Jessica Olins: $199
for 2019; $225 per hour for 2020; and $266 per hour for time billed in 2021. (ECF No. 37-
1 at 12). The rates for Ms. Olins have been previously reviewed in other cases and
deemed appropriate, and shall be awarded in this matter as well. All time billed to the
matter shall also be awarded.

        Additionally, Petitioner is requesting the rate of $175 per hour for time billed in
2020 for a “Research Assistant”. (ECF No. 37-1 at 12). As this time was not billed by an
attorney, and no supporting documentation was provided to support this rate, it will be
assessed in the range for that of a paralegal. The requested rate exceeds the rates for
paralegals on the OSM Attorney’s Forum Hourly Rate Schedule. 3 I shall reduce the rate
for the research assistant to the rate of $150 per hour (although I will allow all time billed
by this individual to be awarded). This reduces the total fees award by the amount of
$12.50. 4

                                         ATTORNEY COSTS

         Petitioner requests $621.30 in overall costs. (ECF No. 37-2). This amount is
comprised of obtaining medical records, shipping fees and the Court’s filing fee. I have
reviewed all of the requested costs and find them to be reasonable and shall award them
in full.

                                            CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $17,612.00 (representing $16,990.70 in fees and $621.30 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
Petitioner requests check be forwarded to Maglio Christopher & Toale, PA, 1605
Main Street, Suite 710, Sarasota, Florida, 34236. In the absence of a timely-filed motion


3
 These rates are derived f rom the undersigned’s application of the OSM Attorneys’ Forum Hourly Rate
Schedules and are available on the U.S. Court of Federal Claims website at
www.cofc.uscourts.gov/node/2914.
4
    This amount consists of $175 - $150 = $25 x 0.50 hrs = $12.50.

                                                     3
for review (see Appendix B to the Rules of the Court), the Clerk shall enter judgment in
accordance with this decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  4